Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chong Su Yi appeals the district court’s orders dismissing his complaint under 28 U.S.C. § 1915(e)(2) (2012) and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we modify the district court’s dismissal to show that it is without *177prejudice and affirm for the reasons stated by the district court. Yi v. Moore, No. 8:16-cv-00789-TDG (D. Md. Apr. 21 & May 31, 2016); see also Nagy v. FMC Butner, 376 F.3d 262, 258 (4th Cir. 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED AS MODIFIED